Title: To Alexander Hamilton from Edmund Randolph, 30 March 1793
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, March 30, 1793.
Sir,

The question which I had the honor of receiving in your letter of the 20th of March instant, is, Whether certain certificates of the commonwealth of Pennsylvania, originally issued in lieu of Continental certificates, and lately offered to be subscribed to the Loan in State debt, according to the Act supplementary to the Act, making provision for the debt of the United States, can be legally received upon loan, as contended for by the holders?
What may be the result of a contest between the holders of those certificates, and the state of Pennsylvania, I presume, not to determine—But between the United States and that state I have no great difficulty in deciding—I am of opinion that the Acts of the Pennsylvania Assembly of the 27th March, 1789, and of the 30th March, and 1st of April 1790, abolished these certificates as debts of the State, except for the purpose of being re-exchanged for continental certificates, and therefore that the former, as wanting the due recognition from that state, cannot be legally received upon loan.
I have the honor to be, &c.

Edmund Randolph.
The Secretary of the Treasury.

